     Case 4:17-mj-00341-N/A-BPV Document 83 Filed 01/24/19 Page 1 of 3



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     ANNA R. WRIGHT
 3   Assistant U.S. Attorney
     NATHANIEL J. WALTERS
 4   Assistant U.S. Attorney
     Arizona State Bar No. 029708
 5   United States Courthouse
     405 W. Congress Street, Suite 4800
 6   Tucson, Arizona 85701
     Telephone: 520-620-7300
 7   Email: anna.wright@usdoj.gov
            nathaniel.walters@usdoj.gov
 8   Attorneys for Plaintiff
 9                          IN THE UNITED STATES DISTRICT COURT
10                                 FOR THE DISTRICT OF ARIZONA
11
         United States of America,                              17-mj-00341-N/A-BPV
12
                                Plaintiff,
13                                                      GOVERNMENT’S RESPONSE TO
                vs.                                   DEFENDANT’S LETTER REQUESTING
14                                                      TRANSFER OF THIS MATTER TO
         Scott Daniel Warren,                         DISTRICT JUDGE RANER C. COLLINS
15
                                Defendant.
16
17
              The United States of America, by and through its undersigned attorneys, hereby
18
     responds to the defendant’s January 17, 2019, letter to District Judge Raner C. Collins
19
     requesting not only that he reassign this matter, but that he reassign it to himself.1
20
     Recognizing that the defendant is not entitled under the relevant statutes to move for
21
     reassignment, the defendant chose instead to send a letter imploring District Judge Collins
22
     to “order the proceedings conducted before a district judge (yourself) on your own motion”
23
     under 18 U.S.C. § 3401(f). For the reasons discussed below, the government respectfully
24
25
26
27   1
         Counsel for the government received a copy of the letter that same day by email. There
28       is no indication that the defendant served a copy of his letter upon the magistrate judge
         currently assigned to this case.
     Case 4:17-mj-00341-N/A-BPV Document 83 Filed 01/24/19 Page 2 of 3




 1   requests that the matter proceed to trial as scheduled in front of the currently assigned
 2   magistrate judge, Bernardo P. Velasco.
 3           The defendant justified sending a letter to chambers, rather than filing a motion,
 4   because “the nature of [his] request does not fall within the parameters of standard motion
 5   practice allowed by the CM/ECF system.” This acknowledgement reflects the fact that
 6   there is no legal mechanism for a party to select which judge will hear a particular motion.
 7   Regardless of the mechanism used to present the defendant’s request to the Court, as he
 8   acknowledges, the defendant is not entitled to seek relief because he is charged with a petty
 9   misdemeanor. 18 U.S.C. § 3401.
10           18 U.S.C. § 3401 sets out the rights and procedures that apply to defendants charged
11   with federal misdemeanors. While § 3401 provides that a magistrate judge may preside
12   over the trial of a defendant charged with a misdemeanor offense, it also provides that a
13   defendant charged with a Class A misdemeanor may opt to proceed in front of a district
14   judge. 18 U.S.C. § 3401(a)-(b). A defendant charged with a petty misdemeanor, including
15   a defendant charged with Class B misdemeanors as is the case here, does not have this
16   option. Id. In fact, under the statute, the only method by which a district judge may preside
17   over a petty misdemeanor is on the Court’s own motion or on petition by the government.
18   See 18 U.S.C. § 3401(f). There is no legal basis on which a defendant charged with a petty
19   misdemeanor may move to have his or her case tried by a district judge. Id. As such, the
20   defendant in this case is foreclosed from petitioning the Court to reassign this matter to a
21   district judge. Accordingly, the Court should deny the defendant’s request.
22           Even if the defendant could make his request under the governing federal law, there
23   is no basis to reassign this matter to a district judge. Under 18 U.S.C. § 3401(f), a petition
24   by the government should “note the novelty, importance, or complexity of the case, or other
25   pertinent factors, and be filed in accordance” with 28 C.F.R. § 52.02. 2 The regulation
26
27
     2
         In this case, there is no “good cause shown” on which the government could move for
28       reassignment to a district judge. 18 U.S.C. § 3401(f).

                                                 -2-
     Case 4:17-mj-00341-N/A-BPV Document 83 Filed 01/24/19 Page 3 of 3




 1   directs the attorney for the government to consider various factors in evaluating whether a
 2   trial should be before a district judge. See 28 C.F.R. § 52.02(b)(1). None of the factors
 3   listed in 18 U.S.C. § 3401 or 28 C.F.R. § 52.02 weighs in favor of the defendant’s request.
 4   In particular, this case does not involve issues that are so novel, important or complex that
 5   merit reassignment to a district judge. Indeed, Magistrate Judge Velasco just recently
 6   presided over a trial that raised issues very similar to the case that defendant now seeks to
 7   reassign.
 8          For these reasons, the government respectfully requests that the Court deny the
 9   defendant’s unusual and unfounded request, and allow the trial to proceed as scheduled in
10   front of Magistrate Judge Velasco.
11          Respectfully submitted this 24th day of January, 2019.
12
                                               ELIZABETH A. STRANGE
13                                             First Assistant United States Attorney
                                               District of Arizona
14
15                                             /s/ Anna R. Wright & Nathaniel J. Walters
16                                             ANNA R. WRIGHT &
17                                             NATHANIEL J. WALTERS
                                               Assistant U.S. Attorneys
18
19
     Copy of the foregoing served electronically or by
20   other means this 24th day of January, 2019, to:
21   All ECF Participants
22
23
24
25
26
27
28


                                                 -3-
